Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 6/16/21 has been considered.
Drawings
The drawings filed 2/28/21 are acceptable to the examiner.
Allowable Subject Matter
Claims 1-15 are allowed over the art of record.  
The following is a statement of reasons for the indication of allowable subject matter:  Kowaki et al. considered to be closet art of record teaches a loudspeaker system that comprises as depicted in figure 6 opposing loudspeakers (2a, 2b) which output audio toward an acoustic chamber (6).  This reference taken alone or in obvious combination with other art does not teach an loudspeaker system that as claimed operates in a frequency range between 16Hz and 700Hz including first and second wall elements which along with a frame structure define an enclosure of a resonance chamber and in which the two speaker drivers are arranged/attached to the respective wall elements and additionally the use of hemispherical cups arranged on second sides of the wall elements to enclose the loudspeaker drivers in a close manner as set forth in claim 1.  The limitations of claims 2-15 depend upon those features of claim 1.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Norton teaches a speaker arrangement in figure 6 having a spherical shape that is elongated along one axis.
This application is in condition for allowance except for the following formal matters: 
Claim Objections
Claims 12, 4, 7, 9, 10, 12, 13 and 15 are objected to under 37 C.F.R. 1.75 (a) as not particularly and distinctly defining the invention.  There are numerous hyphens that exist midway between a word that should be deleted.  For example, claim 1, “ele-ments” and “consti-tuting”; Claim 2, “ce-ramic”; claim 4, “absorb-ing”; claim 7, “de-fines” and loudspeak-er”; claim 9, “struc-ture”; claim 10, “nat-ural”; claim 12, “loud-speaker” and claim 13, “cir-cumference”.  The use of “e.g.” in claim 2 is indefinite and should be replaced with - - at least one of - -.  Additionally, the term “Bass clef” is not consistant with the wording “any musical sysbol or non-musical structure” defined in the specification, paragraph [0058].  Either the claim 15 of the specification should be amended so that the language used is consistent with one another.      
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. 
Unpublished application information in Patent Center is available to registered users. 
To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.
 For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 














								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        
/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        2/28/22